F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                          March 28, 2007
                                  TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                            Clerk of Court


 A N TH O NY C. K EN N EY ,

               Plaintiff - Appellant,                       No. 06-5169
          v.                                              (N.D. Oklahoma)
 M ILLENNIUM RAIL, INC., and                     (D.C. No. 06-CV-159-JHP-FHM )
 K EITH EG A N ,

               Defendants - Appellees.




                            OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Anthony C. Kenney appeals from the district court’s dismissal without

prejudice of his pro se complaint against M illennium Rail, Inc. and Keith Egan

(collectively “M illennium”) as frivolous. W e exercise jurisdiction under 28


      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
U.S.C. § 1291, and, because M r. Kenney brought his action in the wrong venue,

we affirm.

                                 I. B ACKGROUND

      M r. Kenney proceeds pro se and in forma pauperis on appeal, as he did in

the district court. We review M r. Kenney’s pro se pleadings and papers liberally

and hold them to a less exacting standard than those drafted by attorneys. Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

      M r. Kenney was apparently employed at M illennium’s Junction City,

Kansas worksite as a combination welder and pipe fitter from January 18, 2006

until he was fired on February 20, 2006. After his termination, M r. Kenney filed

a complaint with the Equal Employment Opportunity Commission (“EEOC”),

alleging that M illennium had discriminated against him because he is African-

American. In the EEOC complaint, he listed Junction City, Kansas as

M illennium’s address.

      On M arch 10, 2006, the EEOC informed M r. Kenney that it had not filed a

charge on his behalf and requested additional information so it could determine

whether M r. Kenney had probable cause to file a charge. The EEOC’s response

included a list of the information the EEOC needed and listed a number he could

call for assistance. The record contains no right-to-sue notice or other

information from the EEOC indicating the status of its investigation.

      On M arch 15, 2006, M r. Kenney brought suit against M illennium in the

                                        -2-
United States District Court for the Northern District of Oklahoma, alleging that

he was racially discriminated against in violation of Title VII of the Civil Rights

Act of 1964. The district court dismissed M r. Kenney’s complaint as frivolous

pursuant to 28 U.S.C. § 1215(e)(2)(B)(i) and (ii), but noted that it probably lacked

jurisdiction because the events giving rise to his claim occurred in Kansas. This

appeal followed.

                                   II. D ISCUSSION

      W e may sua sponte dismiss an action for improper venue “w hen the defense

is obvious from the face of the complaint and no further factual record is required

to be developed.” Trujillo v. W illiams, 465 F.3d 1210, 1217 (10th Cir. 2006)

(internal quotation marks omitted).

      The applicable venue provision provides that Title VII actions

      may be brought in any judicial district in the State in which the unlawful
      employment practice is alleged to have been committed, in the judicial
      district in which the employment records relevant to such practice are
      maintained and administered, or in the judicial district in which the
      aggrieved person would have worked but for the alleged unlawful
      employment practice, but if the respondent is not found within any such
      district, such an action may be brought within the judicial district in which
      the respondent has his principal office.

42 U.S.C. § 2000e-5(f)(3). See Pierce v. Shorty Small’s of Branson, Inc., 137

F.3d 1190, 1191 (10th Cir. 1998) (stating that 42 U.S.C. 2000e-5(f)(3) is the

proper venue provision for Title VII claims).

      Here, M r. Kenney’s complaint indicates that Kansas is the only proper



                                         -3-
venue because it is the state where the alleged adverse employment action

occurred and where M illennium is located. M oreover, neither the complaint nor

the record support venue in O klahoma. For example, nothing indicates that M r.

Kenney’s employment records are maintained or administered in Oklahoma, nor

does M r. Kenney claim that he would have worked there, but for an unlawful

employment practice. Furthermore, M r. Kenney does not even suggest on appeal

that he could establish proper venue in Oklahoma.

      Accordingly, we AFFIRM the district court’s dismissal without prejudice.



                                              Entered for the Court,



                                              Robert H. Henry
                                              Circuit Judge




                                        -4-